368 F.2d 231
JOSEPH G. MORETTI, INC., Appellant,v.CATERPILLAR TRACTOR CO., Caterpillar Americas Co. andCardoze & Lindo, Appellees.
No. 22568.
United States Court of Appeals Fifth Circuit.
Nov. 15, 1966.

Appeal from the United States District Court for the Canal Zone; Guthrie Crowe, Judge.
Henry L. Newell, Roy Phillips, Balboa Canal Zone, Lucien G. Woodard, Miami, Fla., for appellant.
M. T. Woodward, Jr., New Orleans, La., Carlos Icaza A., Republic of Panama, Seth M. Dabney, New York City, Kenneth Vander Leest, Peoria, Ill., Elizabeth Ridnour Haak, Herschel L. Haag III, New Orleans, La., Milling, Saal, Saunders, Benson & Woodward, New Orleans, La., of counsel, for appellees.
Before JONES, WISDOM and GOLDBERG, Circuit Judges.
PER CURIAM:


1
The facts from which this controversy arose and the principles of law which control the disposition thereof are set forth in the opinion of the district judge.  Moretti v. Caterpillar Tractor Co., D.C., 237 F. Supp. 481.  Approving that which was there said, the judgment of the district court is


2
Affirmed.